Breese, J. The point presented by the additional plea of the defendant below, the appellant here, has been so fully considered by this court, in the case of Miller v. Marckle, 21 Ill. R. 152, that we deem it unnecessary to go over the ground again. We there decide, when a contract is executory, as this is, the court will interfere for neither party—that it will leave the parties where it finds them, aiding neither. The maxim, “ in pari delicto, melior est conditio defendentis,” is fully recognized. The judgment is reversed, and the cause remanded, with leave to the plaintiff to traverse the plea. Judgment reversed.